DETAILED ACTION
Receipt of Arguments/Remarks filed on April 14 2022 is acknowledged. Claims 1-37 were/stand cancelled. Claims 38-41 were added and are pending. Claim 41 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (species), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 1 2021. Claims 38-40 are directed to the elected invention.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Withdrawn Objections
The amendments filed April 14 2022 have rendered the objection of the claims including claim 32 moot as the claims were cancelled.  Newly presented claims do not contain the previous objections.  
	The amendments filed April 14 2022 rendered the rejection of claim 32 under 35 USC 112b moot as the claim was cancelled.  The newly presented claims do not include the indefinite language as well as the lace of antecedent basis issues previously identified.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Shimono et al. (Nat Med, 2011, cited in the Office action mailed on April 14 2022) in view of Tautzenberger et al. (International Journal of Nanomedicine, 2012, cited in the Office action mailed on April 14 2022) and Kreuter et al. (USPGPUB No. 20110293730, cited on PTO Form 1449).
Applicant Claims
	The instant application claims a method of treating a bone growth imbalance in a subject in need thereof comprising administering a lyophilized nanoparticle pharmaceutical composition comprising a poly(D,L-lactide) nanoparticle loaded with a RARγ modifying agent (elected NRX204647) to the subject by injection.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Shimono et al. is directed to potent inhibition of heterotopic ossification by nuclear retinoic acid receptor γ (RARγ) agonists.  Heterotopic ossification (HO) is a potentially severe pathology in which ectopic bone forms within muscles and connective tissues and near blood vessels or nerve (page 1).  Using a standard subcutaneous HO mouse model, we tested a selective agonist for the nuclear retinoic acid receptor α.  The rationale was based on the fact that retinoid signaling is a strong inhibitor of chondrogenesis and that unliganded RAR transcriptional repressor activity is needed for chondrogenic difference.  The RAR α agonist did inhibit HO but not completely.  To further exposure a retinoid agonist based therapy for HO it was considered that another RAR family member, RARγ is expressed in chondrogenic cells and chondrocytes (page 2).  To test whether RARγ agonists inhibit chondrogenesis, the synthetic selective RARγ agonist NRX204647 was used.  It was found that RARγ agonists can block chondrogenic differentiation and RARγ appears to exert a preponderant role in the control of chondrogenesis (page 2).  It is commented that systemic drugs could have unwanted side effects (page 3). It was found that RARγ agonists are potent inhibitors of intramuscular and subcutaneous HO (page 6).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Shimono et al. teaches the RARγ agonist, NRX204647, is an inhibitor of heterotopic ossification and thus can be utilized to treat a growth imbalance, specifically requiring growth inhibition, Shimono et al. does not teach local injection or administering the RARγ in poly(D,L-lactide) nanoparticles.  However, these deficiencies are cured by Tautzenberger et al. and Kreuter et al.
	Tautzenberger et al. is directed to nanoparticles and their potential for application in bone.  It is taught that nanoparticles which are in the same size range as integral parts of natural bone such as hydroxyapatite crystals or cellular compartments are promising candidates for local application.  They form the basis of modular systems, which provide the opportunity to elicit cell responses in a spatially and temporally controlled manner by the defined release of physiologically active substances (page 4545).  Nanoparticles are being explored as finely adjustable delivery systems with regard to the location and time period of drug release.  Local drug delivery is favorable in comparison with systemic application to minimize unwanted side effects.  Adequate tuning of the nanoparticles allows for a temporarily controlled, sustained delivery according to requirements (paragraph bringing pages 4547-4548).  Degradable particles of poly(L-lactide) have been used (page 4548, left column second paragraph).  It is taught that drug loaded nanoparticle application to inhibit osteoclast resorption has been pursued.  Dexamethasone containing nanoparticles lead to local growth inhibition (page 4548, right column, third paragraph).  Nanoparticle based therapy offers advantages which are easily spatial application of particles (by for example direct bone injections), which minimizes systemic toxicity and potential side effects and a prolonged therapeutic effect (page 4550, left column, last paragraph).  
	Kreuter et al. is directed to polylactide nanoparticles.  Taught are nanoparticles based on poly(DL-lactide) (PLA) and/or poly(DL-lactide-co-glycolide) (PLGA) wherein a pharmaceutically active substance is absorbed to and/or incorporated into the nanoparticles (paragraph 0012).  The properties of polylactides depend primarily on their molecular weight, degree of crystallinity and the portion of copolymers, if applicable (paragraph 0016).  The PLA and/or PLGA based nanoparticles can be loaded with virtually any pharmacologically active substance (paragraph 0042).  Example 1 shows the preparation of nanoparticles.  This includes freeze-drying (paragraph 0093) reading on lyophilized.  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shimono et al., Tautzenberger et al. and Kreuter et al. and utilize lyophilized PLA nanoparticles with the RARγ agonist NRX204647 incorporated into the nanoparticles and locally administer the RARγ agonist at a heterotopic ossification site via injection in order to treat HO.  Firstly, one skilled in the art would have been motivated to utilize NRX204647 to treat a bone growth imbalance as taught by Shimono et al.  One skilled in the art would have been motivated to deliver the active locally in order to overcome unwanted side effects as taught by Tautzenberger et al.  Since this is a favorable type of administration for application to bone as taught by Tautzenberger et al., this route of administration is obvious.  One skilled in the art would have been motivated to utilize nanoparticles because they are in the same size range as integral parts of bone and thus are promising for local application.  Since the nanoparticles can be utilized for local drug delivery to provide for controlled or sustained delivery one skilled in the art would have been motivated to utilize nanoparticles for the reasons taught by Tautzenberger et al. One skilled in the art would have been motivated to utilize lyophilized PLA nanoparticles as these are known polymer nanoparticles which can be utilized for drug delivery as taught by Kreuter et al.  Since Tautzenberger et al. teaches polymer nanoparticles including PLA polymers for delivery to bone there is a reasonable expectation of success.  

Response to Arguments
Applicants’ arguments filed April 14 2022 have been fully considered but they are not persuasive. 
Applicants argue that Shimono relates only to treatment of ectopic calcification, not imbalances of growth in bone. Heterotopic ossification (HO) is not a bone growth imbalance.  Shimono only teaches systemic administration.  Tautzenberger provides only generalized information on how nanoparticles are being used in studies and cannot provide any specific motivation for the uses claimed here because there  are no valid rules for predicating particle uptake or usefulness.  It is argued there is no reasonable expectation of success.  It is argued that Kreuter is directed to particles targeting the brain not bone and there is no motivation or guidance to use the principles there.  

Regarding applicant’s arguments, firstly, the instant claims are not directed to growth imbalances in bone but generically bone growth imbalances or discrete area of bone required growth modification.  Growth modification is broad and includes both too much bone growth or too little bone growth.  The instant specification provides no limiting definition of the term bone growth imbalance.  Additionally, the examiner cannot find a limiting definition within the art.  As recognized by Applicants and Shimono et al., HO is a pathology in which ectopic bone forms within muscles and connective tissues.  Thus, HO results in abnormal bone growth or a bone growth imbalance.  Shimono et al. recognizes that systemic drugs could have unwanted side effects.  Tautzenberger et al. recognizes that local drug delivery is favorable in comparison with systemic application.  This is in-line with the teachings of Shimono et al.  Tautzenberger et al. expressly points to studies in which nanoparticles with drug lead to local growth inhibition.  Obviousness does not require absolute predictability, however, at least some degree of predictability is required.  Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness.  NOTE: MPEP 2143.02.  Applicants merely argue there isn’t a reasonable expectation of success without support on showing why one skilled in the art would not have expected an RAR agonist couldn’t be loaded into PLA nanoparticles and delivered locally.  Kreuter et al. expressly states that PLA nanoparticles can be loaded with virtually any pharmacologically active substance (paragraph 0042).  While Kreuter et al. is specifically directed to delivering drugs to the central nervous system, it is not the only reference utilized.  Tautzenberger et al. suggests these same particles can be delivered to bone.  This reference just further supports the expectation that PLA nanoparticles can be utilized to delivery any drug and that such particles are formed via lyophilization (freeze-drying).   The level of ordinary skill will often predetermine whether an implicit suggestion exists. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine/modify reference(s) absent explicit direction in a prior art reference. If, however, the level of skill is that of a drug design practitioner with expertise in the treatment of bone growth imbalances, then one can assume comfortably that such an artisan will draw ideas from medicine, physiology and pharmacy— without being told to do so. Since a variety of drugs are known to be incorporated into PLA nanoparticles, one skilled in the art would have been motivated to include RAR agonists for the reasons taught in Shimono et al.  Tautzenberger et al. recognizes in the conclusion section that in other areas, such as cancer treatment, nanoparticles already contribute to successful clinical approaches. Kreuter et al. teaches that virtually any drug can be loaded into PLA nanoparticles.  Therefore, the examiner cannot agree that there isn’t a reasonable expectation of success.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616